Citation Nr: 0532061	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for Bradbury-Eggleston Syndrome. 

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953.  

The issue of entitlement to service connection for Bradbury-
Eggleston Syndrome was previously denied by the Department of 
Veterans Affairs (VA) in a rating decision of June 2000.  The 
veteran did not appeal that determination within one year of 
the notice thereof in July 2000, and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.302 (2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2002 
rating decision, by the Columbia, South Carolina, Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim of entitlement to service connection for Bradbury-
Eggleston Syndrome.  That rating action also denied the 
veteran's claim of entitlement to a rating in excess of 50 
percent for PTSD, as well as his claim for a TDIU.  

On December 12, 2003, the veteran and his spouse, accompanied 
by his representative, appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is also of record.  

The Board notes that, while it is not made clear in the 
record, it appears that the RO reopened the veteran's claim 
of entitlement to service connection for Bradbury-Eggleston 
Syndrome, and denied it on the merits in its January 2003 
supplemental statement of the case (SSOC).  However, the 
Board must initially determine whether new and material 
evidence has been received regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).  Because the Board finds that new and material 
evidence has been submitted, the veteran is not prejudiced by 
the Board's consideration of this question in the first 
instance.  See Jackson v. Principi, 265 F.3d 1366 (2001).  

The issues of entitlement to a rating in excess of 50 percent 
for PTSD and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below, and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  

Of record is a medical statement by Dr. Frederic A. Smith, 
dated in January 2000, indicating that the veteran had 
advanced arthritis that may be related to service.  The 
matter of service connection for arthritis has not yet been 
addressed and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  By a rating action in June 2000, the RO denied the 
veteran's claim of entitlement to service connection for 
Bradbury-Eggleston Syndrome; the veteran did not appeal that 
determination, and it became final.  

3.  Evidence added to the record since the June 2000 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary, and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for Bradbury-Eggleston Syndrome.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed Bradbury-Eggleston Syndrome is related to military 
service.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 2000 rating 
decision, which denied service connection for Bradbury-
Eggleston Syndrome, is new and material; thus, the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 
(2005).  

2.  The veteran's Bradbury-Eggleston Syndrome was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
July 2002 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in July 2004.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

All medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  Unfortunately, all of his service medical 
records (SMRs) could not be obtained.  As a means of 
obtaining the missing SMRs, the RO contacted the National 
Records Processing Center (NPRC) in St. Louis, Missouri, 
which is a military records repository.  The NPRC indicated 
that the veteran's SMRs were destroyed in a fire at that 
facility in 1973.  The RO also obtained records of several 
private doctors the veteran cited as supportive of his 
claims.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  In this case, for the 
reasons described below, the Board does not find competent 
evidence that Bradbury-Eggleston Syndrome is associated with 
the veteran's military service.  Accordingly, an examination 
is not necessary in this case.  That is, the available 
medical evidence of record is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Pertinent Legal Criteria.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Under 38 C.F.R. 
§ 3.156(a) (2005), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


II.  Factual background.

The records indicate that the veteran served on active duty 
from November 1951 to August 1953.  Regardless of multiple 
search requests, the RO has not been able to locate any 
service medical records for the veteran, and the records are 
presumed to have been destroyed in the fire at the NPRC in 
1973.  If service medical records are presumed destroyed, the 
Board has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991)

The veteran's initial claim for service connection for 
Bradbury-Eggleston Syndrome (VA Form 21-526) was received in 
November 1999.  Submitted in support of his claim were 
private treatment reports from the Columbia Medical 
Associates, dated from May 1997 to August 1999, which show 
that the veteran received ongoing clinical evaluation and 
treatment for a number disabibilities, including Bradbury-
Eggleston Syndrome.  The records indicated that the veteran 
was seen at the Columbia Medical Associates clinic in 
September 1997 for establishment of case; at that time, it 
was noted that he had been well, but over the last 2 months, 
he had had severe hypotension.  It was noted that he also had 
a very interesting history of impotence over the last couple 
of years; he had also had absence of sweating for the last 
couple of years.  He denied any incontinence, and he had had 
no diarrhea.  He also denied low back pain, nausea, or 
vomiting.  He didn't report any tremors, but he did notice 
shakiness in his hand while he was active.  The impression 
was Bradbury-Eggleston Syndrome highly likely.  A February 
1998 treatment report noted that the veteran had a history of 
autonomic dysfunction, more specific for Bradbury-Eggleston 
Syndrome.  When seen in February 1999, it was again noted 
that the veteran had autonomic neuropathy with absence of 
sweating as well as orthostatic hypertension.  The impression 
was Bradbury-Eggleston Syndrome.  

Also submitted in support of the veteran's claim was a copy 
of an excerpt from a medical dictionary, which contains a 
description and definition of Bradbury-Eggleston Syndrome.  
It states that the syndrome is due primarily to impaired 
peripheral vasoconstriction acceleration of heart rate and 
maintenance of cardiac output in response to the assumption 
of the upright position.  It further stated that depletion of 
the sympathetic nerve endings and their inability to take up 
norepinephrerine was believed to be the cause.  

Received in January 2000 were treatment reports from Dr. 
Eleanya Ogburu-Ogbonnaya, dated from November 1997 to January 
2000, indicating that she treated the veteran for a 
neurological disorder.  The veteran was seen in November 1997 
with complaints of left hand numbness, tingling and pain 
extending to all fingers.  He also complained of left knee 
pain.  The impression was history of poly-neuropathy mostly 
motor/sensory type and most axonopathy without any 
significant evidence of autonomic dysfunction.  An 
electromyogram (EMG)-nerve conduction velocity (NCV) study in 
January 2000 revealed diffuse sensory motor Poly-neuropathy 
with axonopathy.  

Of record is a medical statement by Dr. Frederic A. Smith, 
dated in January 2000, indicating that the veteran had 
advanced arthritis that may be related to service.  A VA 
compensation examination report, dated in April 2000, noted a 
finding of chronic idiopathy orthostatic hypotension.  

By a rating action of June 2000, the RO denied the veteran's 
claim of entitlement to service connection for Bradbury-
Eggleston Syndrome; this decision was based on a finding that 
there was no evidence to establish a link between active duty 
and the current disorder.  The veteran did not appeal that 
determination within one year of the notification thereof, 
and it became final.  

VA treatment reports, dated from April 2000 through September 
2001, including the report of an August 2001 VA examination 
report, reflect treatment primarily for a left shoulder 
disorder and psychiatric disorder.  

The veteran's request to reopen his claim for service 
connection for Bradbury-Eggleston Syndrome was received in 
June 2002.  Submitted in support of the claim was a VA 
progress note, dated in May 2002, indicating that the veteran 
was seen for follow up evaluation of Pure Autonomic Failure 
(PAF), also called Bradbury-Eggleston Syndrome.  The examiner 
indicated that the veteran had most of the symptoms listed 
for this disorder.  Also submitted in support of the claim 
was a copy of an article from Vanderbilt Autonomic 
Dysfunction Center, pertaining to Pure Autonomic Failure, or 
Bradbury-Eggleston Syndrome.  The syndrome was described as a 
degenerative disorder of the autonomic nervous system 
presenting in middle to late life, affecting men more often 
than women.  

Received in December 2003 were VA progress notes, dated from 
April 2002 through October 2003, which show that the veteran 
received ongoing clinical evaluation for several 
disabilities, including autonomic insufficiency.  During a 
clinical visit in January 2003, it was noted that the veteran 
was being followed by Dr. Fred Smith, who was aware of the 
veteran's bradycardia, which was attributed to autonomic 
insufficiency.  

At his personal hearing in December 2003, the veteran 
testified that he had been suffering for years from nerve 
problems; he argued that it just took a very long time before 
they attached a diagnosis to his problem, namely Bradbury-
Eggleston Syndrome.  The veteran indicated that the syndrome 
also caused hypotension and the inability to perspire.  

Received in 2005 were VA treatment records, dated from March 
2004 through November 2004, which show that the veteran 
received ongoing clinical evaluation for several 
disabilities, including Bradbury-Eggleston Syndrome.  During 
a clinical visit in November 2004, it was noted that 
Bradbury-Eggleston Syndrome was diagnosed in 1992.  

Received in March 2005 was a medical statement from Dr. 
Frederic A. Smith, dated in October 2004, indicating that the 
veteran had had chronic severe pain in his left shoulder.  
Dr. Smith reported that the veteran had also had the syndrome 
classified as Bradbury-Eggleston for years; and, he indicated 
that the veteran related that syndrome to onset during 
service in the military.  


III.  Legal analysis-New and material.

As noted above, in June 2000, the RO denied the veteran's 
claim of entitlement to service connection for Bradbury-
Eggleston Syndrome.  That determination was based on a 
finding that there was no evidence to establish a link 
between active duty and the current disorder.  The veteran 
did not appeal that determination within one year of the 
notification thereof, and it became final.  38 U.S.C.A. 
§ 7105(a), (c), (d) (3); 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2005).  As noted 
above, new and material evidence means evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a medical statement from Dr. Frederic A. 
Smith, dated in October 2004, in which he stated that the 
veteran had suffered for years from a syndrome classified as 
Bradbury-Eggleston, and the veteran related this syndrome to 
his period of service in the military.  No such evidence was 
of record at the time of the prior denial in June 2000.  The 
new medical evidence was not previously of record and for the 
first time contains some suggestion that the veteran's 
Bradbury-Eggleston Syndrome had its onset in service.  
Accordingly, consistent with the RO, the Board finds that the 
evidence received subsequent to the June 2000 rating decision 
serves to reopen the veteran's claim for service connection 
for Bradbury-Eggleston Syndrome.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in the January 2005 and 
March 2005 supplemental statements of the case.  The RO's 
July 2004 letter also provided him with the relevant legal 
criteria pertaining to service connection, and the veteran 
and his representative submitted arguments and evidence on 
that issue.  The Board finds, therefore, that it may consider 
the substantive merits of the claim for service connection 
without prejudice to the veteran.

Having reopened the appellant's claim of entitlement to 
service connection for Bradbury-Eggleston Syndrome, it is now 
incumbent upon VA to consider his claim on the merits.  After 
a claim is reopened, the Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Consequently, the veteran's testimony, no matter how sincere, 
as to the relationship between Bradbury-Eggleston Syndrome 
and service has no probative value.  

As noted above, in his medical statement, dated in October 
2004, Dr. Smith noted that the veteran had suffered from 
Bradbury-Eggleston Syndrome for years, and he treated him for 
7-8 years.  A careful reading of the medical statement shows 
that the doctor stated that the veteran himself related the 
onset of the syndrome to service; however, Dr. Smith did not 
specifically indicate that the Syndrome had its onset in 
service.  Therefore, consistent with the reasons stated 
above, this statement also has no probative value.   See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  The Board is also aware of the statement made 
by Dr. Smith in January 2000 in which he possibly related 
"arthritis" to the veteran's military service.  As seen in 
the Introduction section, the Board has referred this matter 
to the RO for initial action since it is a totally separate 
disability and has no bearing on Bradbury-Eggleston Syndrome.  
In sum, there is no competent medical evidence of a link 
between Bradbury-Eggleston Syndrome and the veteran's 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current Bradbury-
Eggleston Syndrome began during service.  The documentary 
record as it stands indicates that Bradbury-Eggleston 
Syndrome was first diagnosed in 1992, more than two decades 
after the veteran's discharge from the service.  There is no 
competent medical evidence that the veteran currently has 
Bradbury-Eggleston Syndrome which has been linked to service.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against the claim for 
service connection.  Since the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim is denied.  


ORDER

Entitlement to service connection for Bradbury-Eggleston 
Syndrome is denied.  


REMAND

In this case, the veteran maintains that his PTSD is more 
than reflected by the 50 percent rating currently assigned.  

Upon review of the evidentiary record, the Board notes that 
the record contains conflicting evidence concerning the 
severity of the veteran's PTSD.  In this regard, following 
the August 2001 VA examination, the veteran was assigned 
Global Assessment of Functioning (GAF) score of 51.  At that 
time, the examiner noted that there was some increase in the 
veteran's complaints, especially the hyperarousal and 
exaggerated response; however, he stated that it was unclear 
whether his problems related to sleep in an independent 
medical problem, nightmares, or other PTSD symptomatology.  
VA progress notes, dated from April 2000 through September 
2001, reflected GAF scores ranging from 55 to 70.  A November 
2002 VA examination report reflects a GAF score of 60.  
Subsequent VA treatment reports, dated from April 2002 
through October 2003 reflect GAF scores ranging from 50 to 
75.  

In contrast, however, VA outpatient treatment reports, dated 
from March 2004 through November 2004, reflect GAF scores of 
50.  This GAF score tends to indicate that his psychiatric 
disorder is manifested by more severe symptomatology.  
Significantly, during a clinical visit in June 2004, the 
veteran's wife reported that his anxiety was getting worse; 
she stated that "he doesn't care how he looks," and it was 
getting hard on her.  She further noted that the veteran 
"fights" much of the night; he noted that he had been 
having more frequent combat nightmares.  He also reported 
increased irritability.  The assessment was PTSD; and a GAF 
score of 50 was assigned.  VA is obliged to afford a veteran 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).

In this regard, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service-connected 
PTSD.  As such, the Board is of the opinion that a 
contemporaneous and thorough VA psychiatric examination is 
warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  See 
also 38 C.F.R. § 3.326 (2004); Green v. Derwinski, 1 Vet. 
App. 121, 123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 
369 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  

In addition, the Court has held that in the case of a TDIU 
claim, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.10, 4.16(a) (2005); see 
also Colayong v. West, 12 Vet. App. 524, 540 (1999).  In this 
case, there is no examination report of record assessing the 
effect of the service-connected disabilities on the veteran's 
ability to maintain gainful employment.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:

1.  Schedule a VA psychiatric examination 
to determine the current severity of the 
veteran's PTSD.  The claims folder must 
be made available to the examiner, and 
the examiner should report whether the 
claims folder was indeed available and 
reviewed.  The examiner should report a 
multiaxial diagnosis.  

2.  Obtain an appropriate medical opinion 
as to the effects of the veteran's 
service- connected disabilities on his 
ability to obtain and maintain gainful 
employment.  

3.  Readjudicate the issues of 
entitlement to a rating in excess of 50 
percent for the PTSD, and entitlement to 
a total compensation rating based on 
individual unemployability.  If any 
determination is adverse to the veteran, 
issue a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


